Exhibit 10.27
AMENDMENT NO. 3 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     AMENDMENT NO. 3 dated as of January 29, 2010 (“Amendment”) between VIRCO
MFG. CORPORATION, a Delaware corporation (the “Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (the “Bank”), amending the Second Amended and Restated
Credit Agreement dated as of March 12, 2008 (as amended, restated, supplemented
or otherwise modified, the “Credit Agreement”) between the Borrower and the
Bank. Terms defined in the Credit Agreement and not otherwise defined herein are
used herein as therein defined.
     WHEREAS, subject to the satisfaction of the conditions set forth herein,
the Borrower and the Bank have agreed to certain amendments to the Credit
Agreement.
     NOW, THEREFORE, in consideration of the mutual agreements herein contained
and other good and valuable consideration, the sufficiency and receipt of which
are hereby acknowledged, the parties hereto agree as follows:
     Section 1. Amendment to Section 5.5 of the Credit Agreement. Section 5.5 of
the Credit Agreement is hereby amended and restated in its entirety as follows:
     Section 5.5. Merger, Consolidation, Transfer Of Assets.
     Merge into or consolidate with any other entity (except for a merger of a
Subsidiary into, or a consolidation of a Subsidiary with, the Borrower or a
Guarantor); make any substantial change in the nature of the business of
Borrower and its Subsidiaries as conducted as of the date hereof; acquire all or
substantially all of the assets of any other entity (except by means of a merger
of a Subsidiary into, or a consolidation of a Subsidiary with, the Borrower or a
Guarantor); nor sell, lease, transfer or otherwise dispose of any assets of
Borrower or any Subsidiary except:
     (a) dispositions of Inventory in the ordinary course of business;
     (b) disposition of obsolete or worn out Equipment in the ordinary course of
business;
     (c) the use or transfer of money or cash equivalents in a manner that is
not prohibited by the terms of this Agreement or the other Loan Documents; and
     (d) disposition of a Subsidiary’s assets by means of a merger of a
Subsidiary into, or a consolidation of a Subsidiary with, the Borrower or a
Guarantor.
     Section 2. Amendment to Section 5.10 of the Credit Agreement. Section 5.10
of the Credit Agreement hereby is amended and restated in its entirety as
follows:
     Section 5.10. Annual Clean Down.
     Permit the LC Usage Amount to exceed $7,500,000 for a period of 30
consecutive days during each fiscal year of Borrower.
     Section 3. Amendment to Section 5.11 of the Credit Agreement. Section 5.11
of the Credit Agreement hereby is amended and restated in its entirety as
follows:
     Section 5.11 Minimum Net Income.
     For the fiscal year of the Borrower ended January 31, 2010, permit Net
Income plus federal, local and state income taxes as of the end of such fiscal
year to be less than $(500,000), and for any fiscal year of the Borrower
thereafter, permit Net Income plus federal, local and state income taxes as of
the end of such fiscal year to be less than $1.00.

 



--------------------------------------------------------------------------------



 



     Section 4. Amendment to Section 5.13 of the Credit Agreement. The table
appearing in Section 5.13 of the Credit Agreement hereby is amended and restated
in its entirety as follows:

          Maximum Consolidated Applicable Fiscal Quarter   Leverage Ratio Fiscal
quarter ended
January 31, 2010   1.75 to 1.00       Fiscal quarter ended
April 30, 2010   5.00 to 1.00       Fiscal quarter ended
July 31, 2010   6.00 to 1.00       Fiscal quarter ended
October 31, 2010   1.25 to 1.00       Fiscal quarter ended
January 31, 2011   1.75 to 1.00       Fiscal quarter ended
April 30, 2011   5.00 to 1.00       Fiscal quarter ended
July 31, 2011   6.00 to 1.00       Fiscal quarter ended
October 31, 2011   1.25 to 1.00       Fiscal quarter ended
January 31, 2012   1.75 to 1.00

     Section 5. Amendments to Annex A to the Credit Agreement. (a) The following
definitions appearing in Annex A to the Credit Agreement hereby are amended and
restated as follows:
     “Line of Credit Termination Date” means March 1, 2012.
     “Maximum Line of Credit Amount” means, as of any date of determination, an
amount equal to:
     (a) for the period commencing on the Closing Date through and including
March 31, 2010, $40,000,000,
     (b) for the period commencing on April 1, 2010 through and including
September 30, 2010, $50,000,000,
     (c) for the period commencing on October 1, 2010 through and including
October 31, 2010, $40,000,000,

2



--------------------------------------------------------------------------------



 



     (d) for the period commencing on November 1, 2010 through and including
January 31, 2011, $20,000,000,
     (e) for the period commencing on February 1, 2011 through and including
March 31, 2011, $40,000,000,
     (f) for the period commencing on April 1, 2011 through and including
September 30, 2011, $50,000,000,
     (g) for the period commencing on October 1, 2011 through and including
October 31, 2011, $40,000,000,
     (h) for the period commencing on November 1, 2011 through and including
January 31, 2012, $20,000,000, and
     (i) for the period commencing on February 1, 2012 and thereafter,
$40,000,000.
     (b) The definition of “Consolidated Current Ratio” appearing in Annex A to
the Credit Agreement is hereby deleted from Annex A.
     Section 6. Restatement of Exhibit. Exhibit A attached to the Credit
Agreement hereby is amended and restated in the form of Exhibit A attached to
this Amendment.
     Section 7. Consent to Merger. Bank hereby consents to the merger of Virco
MGMT. Corporation with and into the Borrower, which merger took effect on
January 31, 2010 (the “MGMT Merger”).
     Section 8. Consent to Amendments. The Guarantor hereby acknowledges and
consents to this Amendment, and affirms and acknowledges that the Guaranty and
each other Loan Document to which it is a party remains in full force and effect
and that such Person remains obligated thereunder without defense, offset or
counterclaim of any kind whatsoever, as if such Guaranty or other Loan Document
were executed and delivered to the Bank on the date hereof.
     Section 9. Representations and Warranties. To induce the Bank to enter into
this Amendment, the Borrower represents and warrants to the Bank that:
     (a) Representations and Warranties in Credit Agreement. Each of the
representations and warranties of the Borrower and its Subsidiaries contained in
the Credit Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement (i) were true
and correct when made and (ii) after giving effect to this Amendment, continue
to be true and correct on the date hereof (except to the extent that such
representations and warranties relate expressly to an earlier date).
     (b) Authority. The execution and delivery by the Borrower of this Amendment
and the performance by the Borrower of its obligations under this Amendment
(i) are within its power and authority, (ii) have been duly authorized by all
necessary proceedings, (iii) do not and will not conflict with or result in any
breach or contravention or any provision of law, statute, rule or regulation to
which the Borrower is subject or any judgment, order, writ, injunction, license
or permit applicable to the Borrower so as to materially adversely affect the
assets, business or any activity of the Borrower, (iv) do not conflict with any
provision of the certificate of incorporation or bylaws of the Borrower or any
agreement or other instrument binding upon the Borrower, (v) do not and will not
require any waivers, consents or approvals by any of its creditors which have
not been obtained, or (vi) do not and will not require any approval which has
not been obtained.
     (c) Enforceability of Obligations. This Amendment and the Credit Agreement,
as amended hereby, constitute the legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with its terms, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.

3



--------------------------------------------------------------------------------



 



     (d) No Event of Default. No Event of Default or Default has occurred and is
continuing.
     Section 10. Conditions to Effectiveness. This Amendment shall become
effective on the date when the following conditions precedent have been
satisfied:
     (a) The Borrower, the Guarantor and the Bank shall have delivered an
executed counterpart of this Amendment.
     (b) The Bank shall have received each of the following documents, each duly
executed by the parties thereto and in full force and effect:
          (i) a Line of Credit Note; and
          (ii) (1) a duly executed Memorandum of Modification in substantially
the form attached hereto as Exhibit B, together with any customary Mortgage
Related Documents relating thereto, in each case in form and substance
reasonably acceptable to the Bank, and (2) either mortgage modification
endorsements to, or date down endorsements to (or re-dated title insurance
policies which replace), the existing title insurance policy issued on the
Closing Date, in any case issued by a nationally recognized title insurance
company reasonably acceptable to the Bank, insuring the Lien of the Mortgage, as
amended by such amendment, as a valid first priority Lien on the Real Property
Collateral described therein, free of any other Liens except as permitted by the
Loan Documents.
     (c) The Borrower and the Guarantor shall have delivered to the Bank a
certificate, signed by a duly appointed officer of such Person, dated as of the
Second Amendment Effective Date, certifying as to the incumbency of such
officer, and attaching or making certifications that no changes have been made
to the copies last delivered to the Bank of, the Governing Documents of such
Person and any resolutions of such Person approving the execution of this
Amendment.
     (d) Giving effect to the consent to the MGMT Merger set forth in Section 7
hereof, no Event of Default or Default shall have occurred and be continuing or
would result after giving effect to the transactions contemplated hereby.
     (e) The representations and warranties set forth in Section 9 hereof shall
be true and correct on the effective date of this Amendment.
     (f) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against the Borrower, any Guarantor or the Bank.
     (g) The Borrower shall have paid all reasonable out-of-pocket costs and
expenses of the Bank, to the extent invoices therefor have been presented.
     (h) All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall have been delivered or
executed or recorded and shall be in form and substance satisfactory to the
Bank.
     Section 11. Admissions and Acknowledgments. The Borrower and the Guarantor
expressly acknowledges and agrees with each of the following:
     (a) That such Person does not dispute the validity or enforceability of any
of the Loan Documents or any of their respective obligations under any of the
foregoing, or the validity, priority, enforceability, scope or extent of any
charge, Lien, security interest or any other encumbrance of the Bank in, on or
against any of the Collateral in any judicial, administrative or other
proceeding;
     (b) That such Person shall not challenge or dispute the validity of any of
its obligations under the Loan Documents to which it is party or any other
obligations incurred by such Person pursuant to the Loan Documents; and

4



--------------------------------------------------------------------------------



 



     (c) That the Indebtedness evidenced by the Loan Documents is secured by
first priority, non-avoidable, perfected, valid and enforceable liens on and
security interests in the Collateral, subject only to Permitted Liens.
     Section 12. Reference to and Effect on Loan Documents.
     (a) Upon the effectiveness of this Amendment, on and after the date hereof,
each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import, and each reference in the other Loan Documents
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as amended hereby.
     (b) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Bank under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.
     (c) Nothing herein shall be deemed to entitle the Borrower or any Guarantor
to a waiver, amendment, modification or other change of any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or difference circumstances.
     (d) This Amendment shall be a Loan Document for all purposes.
     Section 13. Benefits of Amendment. The terms and provisions of this
Amendment shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns to the extent contemplated by the
Credit Agreement.
     Section 14. Interpretation. The Article and Section headings used in this
Amendment are for convenience of reference only and shall not affect the
construction hereof.
     Section 15. Execution in Counterparts. This Amendment may be executed in
any number of counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Amendment. Faxed
signatures of this Amendment shall be binding for all purposes.
     Section 16. Severability. If any provision of this Amendment shall be held
to be invalid, illegal or unenforceable under applicable law in any
jurisdiction, such provision shall be ineffective only to the extent of such
invalidity, illegality or unenforceability, which shall not affect any other
provisions hereof or the validity, legality and enforceability of such provision
in any other jurisdiction.
     Section 17. Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California. The
arbitration provisions of Section 7.11 of the Credit Agreement are incorporated
herein by reference.
     Section 18. Expenses. The Borrower agrees to pay the reasonable
out-of-pocket expenses of the Bank, including but not limited to the reasonable
fees, charges and disbursements, including but not limited to the fees, charges
and disbursements of Gibson, Dunn & Crutcher LLP, special counsel for the Bank,
incurred in connection with the preparation, negotiation, execution and delivery
of this Amendment and any subsequent waiver, amendment or modification of the
Credit Agreement or any other Loan Document and the security arrangements in
connection herewith or therewith.
     Section 19. No Course of Dealing. The execution and delivery of this
Amendment shall not establish a course of dealing among the Bank, the Borrower
and the Guarantors or in any other way obligate the Bank to hereafter provide
any further amendments, waivers, or consents of any kind to the Borrower and the
Guarantors.

5



--------------------------------------------------------------------------------



 



     Section 20. Arm’s Length Agreement. Each of the parties to this Amendment
agrees and acknowledges that this Amendment has been negotiated in good faith,
at arm’s length, and not by any means forbidden by law.
     Section 21. Entire Agreement. This Amendment together with all other
instruments, agreements, and certificates executed by the parties in connection
herewith or with reference thereto, embody the entire understanding and
agreement between the parties hereto and thereto with respect to the subject
matter hereof and thereof and supercede all prior agreements, understandings,
and inducements, whether express or implied, oral or written.
[Signature Pages Follow]
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed and delivered as of the date first set forth above.

            VIRCO MFG. CORPORATION,
          as the Borrower
      By:   /s/ Robert E. Dose         Name:   Robert E. Dose        Title:  
Vice President - Finance, Secretary and Treasurer        VIRCO, INC.,
          as a Guarantor
      By:   /s/ Robert E. Dose         Name:   Robert E. Dose        Title:  
Vice President - Finance, Secretary and Treasurer        WELLS FARGO BANK,
NATIONAL ASSOCIATION
      By:   /s/ Randy Repp         Name:   Randy Repp        Title:   Senior
Vice President   

6



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF LINE OF CREDIT NOTE
[See attached.]
EXHIBIT B
FORM OF MEMORANDUM OF MODIFICATION
[See attached.]
AMENDED AND RESTATED REVOLVING LINE OF CREDIT NOTE

$50,000,000   West Covina, California     Original date: July 31, 2008, as    
amended and restated on March 27, 2009     Amended and Restated as of:
January 29, 2010

     FOR VALUE RECEIVED, the undersigned VIRCO MFG. CORPORATION (“Borrower”)
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”)
at its office at San Gabriel Valley Regional Commercial Banking Office, 1000
Lakes Drive, Suite 250, West Covina, California, or at such other place as the
holder hereof may designate, in lawful money of the United States of America and
in immediately available funds, the principal sum of Fifty Million Dollars
($50,000,000), or so much thereof as may be advanced and be outstanding, with
interest thereon, to be computed on each advance from the date of its
disbursement as set forth herein.
     This Revolving Line of Credit Note (this “Note”) is the Line of Credit Note
issued pursuant to the Second Amended and Restated Credit Agreement dated as of
March 12, 2008 (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement”) between Borrower and Bank. Terms defined in the Credit
Agreement and not otherwise defined herein are used herein as therein defined.
Reference hereby is made to the Loan Documents for a description of the assets
in which a Lien has been granted, the nature and extent of the security and the
guaranties, the terms and conditions upon which the Liens and each guaranty were
granted and the rights of the holder of this Note in respect thereof. This Note
amends and restates in its entirety the Revolving Line of Credit Note issued by
Borrower to the order of Bank on March 27, 2009 pursuant to the Credit
Agreement, which amended and restated in its entirety that certain Revolving
Line of Credit Note issued by Borrower to the order of Bank on July 31, 2008
pursuant to the Credit Agreement, and shall not constitute a novation,
extinguishment or refinancing of the amounts outstanding on this date.
     DEFINITIONS:
     As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:
     (a) “Applicable Margin” means the following percentages per annum, based
upon the Consolidated EBITDA as set forth in the most recent Compliance
Certificate received by Bank pursuant to Section 4.3(f) of the Credit Agreement:

                              Trailing 12 month         Tier   Consolidated
EBITDA   LIBOR Margin   Base Rate Margin
I
  <$10,000,000       3.50       1.00  
II
$ 10,000,000 to $14,999,999       3.25       0.75  
III
  > $15,000,000       3.00       0.50  

Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated EBITDA for any relevant period shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 4.3(f); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Tier 1 shall apply as of the first Business Day

7



--------------------------------------------------------------------------------



 



after the date on which such Compliance Certificate was required to have been
delivered. The Applicable Margin in effect from the Second Amendment Effective
Date through the date that the Compliance Certificate (and audited financial
statements) required to be delivered for the fiscal year ended January 31, 2009
is delivered to Bank shall be determined based upon Pricing Tier 1.
     (b) “Base Rate” means, for any day, a fluctuating rate equal to the highest
of: (i) the Prime Rate in effect on such day, (ii) a rate determined by Bank to
be 1.50% above Daily One Month LIBOR, and (iii) the Federal Funds Rate plus
1.50%.
     (c) “Daily One Month LIBOR” means, for any day, the rate of interest equal
to LIBOR then in effect for delivery for a one (1) month period.
     (d) “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers for the
immediately preceding day, as published by the Federal Reserve Bank of New York;
provided that if no such rate is so published on any day, then the Federal Funds
Rate for such day shall be the rate most recently published.
     (e) “Fixed Rate Term” means a period commencing on a Business Day and
continuing for one (1), two (2), three (3), six (6), nine (9) or twelve
(12) months, as designated by Borrower, during which all or a portion of the
outstanding principal balance of this Note bears interest determined in relation
to LIBOR; provided however, that no Fixed Rate Term may be selected for a
principal amount less than $1,000,000; and provided further, that no Fixed Rate
Term shall extend beyond the Line of Credit Termination Date. If any Fixed Rate
Term would end on a day which is not a Business Day, then such Fixed Rate Term
shall be extended to the next succeeding Business Day.
     (f) “LIBOR” means the rate per annum (rounded upward, if necessary, to the
nearest whole 1/8 of 1%) and determined pursuant to the following formula:

             
 
  LIBOR =   Base LIBOR    
 
     
 
100% - LIBOR Reserve Percentage    

     (i) “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by Bank (A) for the purpose of calculating effective rates of interest
for loans making reference to LIBOR, as the Inter-Bank Market Offered Rate, with
the understanding that such rate is quoted by Bank for the purpose of
calculating effective rates of interest for loans making reference thereto, on
the first day of a Fixed Rate Term for delivery of funds on said date for a
period of time approximately equal to the number of days in such Fixed Rate Term
and in an amount approximately equal to the principal amount to which such Fixed
Rate Term applies, or (B) for the purpose of calculating effective rates of
interest for loans making reference to Daily One Month LIBOR, as the Inter-Bank
Market Offered Rate in effect from time to time for delivery of funds for one
(1) month in amounts approximately equal to the principal amount of such loans.
Borrower understands and agrees that Bank may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as Bank in its discretion deems appropriate including, but
not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.
     (ii) “LIBOR Reserve Percentage” means the reserve percentage prescribed by
the Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the term of this Note.
      (d) “Prime Rate” means at any time the rate of interest most recently
announced within Bank at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of Bank’s base rates and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is videnced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

8



--------------------------------------------------------------------------------



 



INTEREST:
     (a) Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) either
(i) at a fluctuating rate per annum equal to the Base Rate in effect from time
to time plus the Applicable Margin or (ii) at a fixed rate per annum determined
by Bank equal to LIBOR in effect on the first day of the applicable Fixed Rate
Term plus the Applicable Margin. When interest is determined in relation to the
Base Rate, each change in the rate of interest hereunder shall become effective
on the date each Base Rate change is announced within Bank. With respect to each
LIBOR selection hereunder, Bank is hereby authorized to note the date, principal
amount, interest rate and Fixed Rate Term applicable thereto and any payments
made thereon on Bank’s books and records (either manually or by electronic
entry) and/or on any schedule attached to this Note, which notations shall be
prima facie evidence of the accuracy of the information noted.
     (b) Selection of Interest Rate Options. At any time any portion of this
Note bears interest determined in relation to LIBOR, it may be continued by
Borrower at the end of the Fixed Rate Term applicable thereto so that all or a
portion thereof bears interest determined in relation to the Base Rate or to
LIBOR for a new Fixed Rate Term designated by Borrower. At any time any portion
of this Note bears interest determined in relation to the Base Rate, Borrower
may convert all or a portion thereof so that it bears interest determined in
relation to LIBOR for a Fixed Rate Term designated by Borrower. At such time as
Borrower requests an advance hereunder or wishes to select a LIBOR option for
all or a portion of the outstanding principal balance hereof, and at the end of
each Fixed Rate Term, Borrower shall give Bank notice specifying: (i) the
interest rate option selected by Borrower; (ii) the principal amount subject
thereto; and (iii) for each LIBOR selection, the length of the applicable Fixed
Rate Term; provided, however, that if an Event of Default has occurred and is
continuing, Borrower may not elect to continue or convert any Advance
outstanding hereunder into a LIBOR rate loan. Any such notice may be given by
telephone (or such other electronic method as Bank may permit) so long as, with
respect to each LIBOR selection, (A) if requested by Bank, Borrower provides to
Bank written confirmation thereof not later than three (3) Business Days after
such notice is given, and (B) such notice is given to Bank prior to 10:00 a.m.
on the first day of the Fixed Rate Term, or at a later time during any Business
Day if Bank, at its sole option but without obligation to do so, accepts
Borrower’s notice and quotes a fixed rate to Borrower. If Borrower does not
immediately accept a fixed rate when quoted by Bank, the quoted rate shall
expire and any subsequent LIBOR request from Borrower shall be subject to a
redetermination by Bank of the applicable fixed rate. If no specific designation
of interest is made at the time any advance is requested hereunder or at the end
of any Fixed Rate Term, Borrower shall be deemed to have made a Base Rate
interest selection for such advance or the principal amount to which such Fixed
Rate Term applied.
     (c) Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any Governmental Authority and
related in any manner to LIBOR, and (ii) future, supplemental, emergency or
other changes in the LIBOR Reserve Percentage, assessment rates imposed by the
Federal Deposit Insurance Corporation, or similar requirements or costs imposed
by any Governmental Authority or resulting from compliance by Bank with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority and related in any manner to LIBOR to the
extent they are not included in the calculation of LIBOR. In determining which
of the foregoing are attributable to any LIBOR option available to Borrower
hereunder, any reasonable allocation made by Bank among its operations shall be
conclusive and binding upon Borrower.
     (d) Payment of Interest. Interest accrued on this Note shall be payable on
the first day of each month, commencing April 1, 2009.
     (e) Default Interest. From and after the maturity date of this Note, or
such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of this Note shall
bear interest until paid in full at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.
BORROWING AND REPAYMENT:
     (a) Borrowing and Repayment. Borrower may from time to time during the term
of this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and

9



--------------------------------------------------------------------------------



 



conditions of this Note and of any document executed in connection with or
governing this Note; provided however, that the total outstanding borrowings
under this Note shall not at any time exceed the principal amount set forth
above or such lesser amount as shall at any time be available hereunder, as set
forth in the Credit Agreement. The unpaid principal balance of this obligation
at any time shall be the total amounts advanced hereunder by the holder hereof
less the amount of principal payments made hereon by or for any Borrower, which
balance may be endorsed hereon from time to time by the holder. The outstanding
principal balance of this Note shall be due and payable in full on Line of
Credit Termination Date.
     (b) Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of
(i) Robert A. Virtue, Robert Dose, Doug Virtue or Bassey Yau, any one of them
acting alone, who are authorized to request Advances and direct the disposition
of any Advances until written notice of the revocation of such authority is
received by the holder at the office designated above, or (ii) any person, with
respect to Advances deposited to the credit of any deposit account of Borrower,
which advances, when so deposited, shall be conclusively presumed to have been
made to or for the benefit of Borrower regardless of the fact that persons other
than those authorized to request Advances may have authority to draw against
such account. The holder shall have no obligation to determine whether any
person requesting an Advance is or has been authorized by Borrower.
     (c) Application of Payments. Each payment made on this Note shall be
credited first, to any interest then due and second, to the outstanding
principal balance hereof. All payments credited to principal shall be applied
first, to the outstanding principal balance of this Note which bears interest
determined in relation to the Base Rate, if any, and second, to the outstanding
principal balance of this Note which bears interest determined in relation to
LIBOR, with such payments applied to the oldest Fixed Rate Term first.
PREPAYMENT:
     (a) Base Rate. Borrower may prepay principal on any portion of this Note
which bears interest determined in relation to the Base Rate at any time, in any
amount and without penalty.
     (b) LIBOR. Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to LIBOR at any time and in the minimum
amount of $1,000,000; provided, however, that if the outstanding principal
balance of such portion of this Note is less than said amount, the minimum
prepayment amount shall be the entire outstanding principal balance thereof. In
consideration of Bank providing this prepayment option to Borrower, or if any
such portion of this Note shall become due and payable at any time prior to the
last day of the Fixed Rate Term applicable thereto by acceleration or otherwise,
Borrower shall pay to Bank immediately upon demand a fee which is the sum of the
discounted monthly differences for each month from the month of prepayment
through the month in which such Fixed Rate Term matures, calculated as follows
for each such month:
     (i) Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the Fixed Rate Term applicable
thereto.
     (ii) Subtract from the amount determined in (i) above the amount of
interest which would have accrued for the same month on the amount prepaid for
the remaining term of such Fixed Rate Term at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.
     (iii) If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.
     Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per

10



--------------------------------------------------------------------------------



 



annum two percent (2%) above the Base Rate in effect from time to time (computed
on the basis of a 360 day year, actual days elapsed). Each change in the rate of
interest on any such past due prepayment fee shall become effective on the date
each Base Rate change is announced within Bank.
     (c) The principal Indebtedness evidenced hereby shall be payable as follows
and without set off, counterclaim or reduction of any kind:
     (i) the amount, if any, by which the LC Usage Amount at any time exceeds
the lesser of the Maximum Line of Credit Amount or the Borrowing Base, in either
case, at such date shall be payable immediately; and
     (ii) the principal Indebtedness evidenced hereby shall be payable on the
Line of Credit Termination Date
EVENTS OF DEFAULT:
     Any default in the payment or performance of any obligation under this
Note, or any defined event of default under the Credit Agreement, shall
constitute an “Event of Default” under this Note.
MISCELLANEOUS:
     (a) Obligations Joint and Several. Should more than one person or entity
sign this Note as a Borrower, the obligations of each such Borrower shall be
joint and several.
     (b) Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of California.
[Signature Page Follows]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed this Note as of the date
first written above.

           

VIRCO MFG. CORPORATION
      By:           Title:              

12



--------------------------------------------------------------------------------



 



THIS INSTRUMENT PREPARED BY:

Gibson Dunn & Crutcher LLP
3161 Michelson Drive, 12th Floor
Irvine, CA 92612
Attn: Lesley V. Wasser
AND WHEN RECORDED MAIL TO:
Commercial Banking Group (AU #2702)
201 Third Street, 8th Floor
San Francisco, CA 94013
Attn: Records Management / Team 2
Loan No. 8079119402
 
MEMORANDUM OF MODIFICATION AGREEMENT
(SHORT FORM)
THIS MEMORANDUM OF MODIFICATION AGREEMENT (SHORT FORM) (“Agreement”) is made and
entered into as of January 29, 2010, by and between Wells Fargo Bank, National
Association (“Lender”), and VIRCO MFG. CORPORATION, a Delaware corporation
(“Borrower”).
R E C I T A L S:

A.   Pursuant to the terms of a that certain Second Amended and Restated Credit
Agreement dated as of March 12, 2008 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), Lender made a loan to Borrower in
the principal amount of up Sixty-Five Million and No/100 Dollars ($65,000,000)
(the “Loan”). The Loan is evidenced by that certain Amended and Restated
Revolving Line of Credit Note dated as of even date herewith, executed by
Borrower in favor of Lender, in the principal amount of the Loan (as amended,
restated, supplemented or otherwise modified, the “Note”), which Note amends and
restates in its entirety the Revolving Line of Credit Note executed by Borrower
in favor of Lender on March 27, 2009, which amended and restated in its entirety
that certain Revolving Line of Credit Note executed by Borrower in favor of
Lender on July 31, 2008, and is further evidenced by the documents described in
the Credit Agreement as “Loan Documents”. The Note is secured by, among other
things, that certain Mortgage with Absolute Assignment of Leases and Rents,
Security Agreement and Fixture Filing dated January 26, 2004 (as amended,
restated, supplemented or otherwise modified, the “Original Mortgage”) to and
for the benefit of Lender, which was recorded and filed in the Official Records
of the County of Faulkner, Arkansas (the “Official Records”) on January 28,
2004, as Document No. 2004-1700 and re-recorded and filed February 27, 2004, as
Document No. 2004-3958, and modified by that certain Modification Agreement
(Secured Loan) executed by Borrower on January 27, 2005, which was recorded and
filed in the Official Records on February 3, 2005, as Document No. 2005-2338,
and by that certain Modification Agreement (Secured Loan) executed by Borrower
on December 8, 2005, which was recorded and filed in the Official Records on
December 15, 2005, as Document No. 2005-27794, and by that certain Modification
Agreement (Secured Loan) executed by Borrower on March 26, 2007, which was
recorded and filed in the Official Records on April 10, 2007, as Document
No. 2007-7273.   B.   The Original Mortgage was amended and restated by that
certain Amended and Restated Mortgage with Absolute Assignment of Leases and
Rents, Security Agreement and Fixture Filing dated March 12, 2008 (as amended,
restated, supplemented or otherwise modified, the “Amended and Restated
Mortgage”) and recorded and filed in the Official Records on March 18, 2008 as
Document No. 2008-4858, and re-recorded and filed October 16, 2008, as Document
No. 2008-20134; as modified by that certain Partial Release Deed dated
September 29, 2008 and recorded and filed in the Official Records on October 6,
2008 as Document No. 2008-19527.

13



--------------------------------------------------------------------------------



 



C.   The Amended and Restated Mortgage was amended and restated by that certain
Second Amended and Restated Mortgage with Absolute Assignment of Leases and
Rents, Security Agreement and Fixture Filing dated as of March 26, 2009 (as
amended, restated, supplemented or otherwise modified, the “Second Amended and
Restated Mortgage”) and recorded and filed in the Official Records on April 9,
2009 as Document No. 2009-6306.   D.   On July 31, 2008, Borrower and Lender
entered into that certain Amendment No. 1 to Second Amended and Restated Credit
Agreement (the “First Modification Agreement”), which modified and amended
certain provisions of the Loan Documents.   E.   On March 27, 2009, Borrower and
Lender entered into that certain Amendment No. 2 to Second Amended and Restated
Credit Agreement (the “Second Modification Agreement”), which modified and
amended certain provisions of the Loan Documents.   F.   Borrower and Lender
have entered into that certain Amendment No. 3 to Second Amended and Restated
Credit Agreement of even date herewith (the “Third Modification Agreement”),
pursuant to which Borrower and Lender agreed to modify certain terms and
provisions of the Loan Documents.   G.   Unless otherwise defined, capitalized
terms used herein shall have the meanings attributed to such terms in the Loan
Documents.

NOW, THEREFORE, the parties hereto agree as follows:
1. Memorandum of Third Modification Agreement. This instrument is a memorandum
of the Third Modification Agreement, and the same is by this reference
incorporated herein and made a part hereof as if set forth herein in its
entirety.
2. Third Modification Agreement. Borrower and Lender entered into the Third
Modification Agreement pursuant to which, among other things, the Line of Credit
Termination Date was extended and the Maximum Line of Credit Amount was
modified.
3. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which, taken
together, shall constitute one and the same instrument.
[Signatures follow on next page]

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

                                               “LENDER”

WELLS FARGO BANK,
NATIONAL ASSOCIATION
      By:           Randy Repp        Its: Senior Vice President       
                             “BORROWER”

VIRCO MFG. CORPORATION,
a Delaware corporation
      By:           Robert E. Dose        Its: Vice President - Finance,
Secretary and Treasurer     

(ALL SIGNATURES MUST BE ACKNOWLEDGED)

15



--------------------------------------------------------------------------------



 



          STATE OF CALIFORNIA   )
 
       
COUNTY OF 
      )
 
     

On                                                              before me,
                                         , a Notary Public, personally appeared
                                                            , who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature                                                             
(Seal)

          STATE OF CALIFORNIA   )
 
       
COUNTY OF 
      )
 
     

On                                                              before me,
                                         , a Notary Public, personally appeared
                                                            , who proved to me
on the basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature                                                             
(Seal)

16